DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action (Notice of Allowance) is in response to the amendment and remarks filed on 10/06/2021. Claims 2-5, 7 and 8 are as originally presented; claims 1, 6, 8, 9 and 10 have been amended and new claims 11 and 12 have been added by the amendment of 10/06/2021. The pending claims 1-12 are now allowed. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings were received on 10/06/2021.  These drawings are approved by the Examiner.

Response to Amendment
In response to the amendment and remarks filed on 10/06/2021, the following actions have been taken:
The amendment to the specification overcomes the objection to the drawing indicated in the non-final office action mailed on 04/06/2021.
The amendment to the specification overcomes the objection to the specification for incorporating essential materials indicated in the non-final office action mailed on 04/06/2021.
The amendment to claim 1 overcomes the rejection of claims 1-9 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement indicated in the non-final office action mailed on 04/06/2021.
After further reviewing the 112(f) interpretation and revising the MPEP 2181, the claim interpretation of claims 1 and 10 indicated in the non-final office action mailed on 04/06/2021 is withdrawn for the following reason as indicated in the “Claim Interpretation” below.

Claim Interpretation
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
The claimed: 
A low-power long-range radio device having a transmitting section, comprising: an encoder configured to encode a digital message into a series of first symbols, each first symbol having a plurality of bits, 
a differential coding unit configured to receive as input the series of first symbols generated by the encoder and generating a series of second symbols as output, 
a modulator configured to receive the second symbols, arranged for synthesizing a series of modulated chirps whose instantaneous frequency vary according to one of a plurality of functions that are cyclical shift of one base chirp function, wherein the cyclical shift of a chirp represents the value of a corresponding second symbol, as in claim 1. 
A low-power long-range radio device having a transmitting section, comprising: 
an encoder configured to encode a digital message into symbols having a plurality of bits; 
a modulator configured to receive the symbols, arranged for synthesizing a series of modulated chirps whose instantaneous frequency vary according to one of a plurality of functions that are cyclical shift of one base chirp function, wherein the cyclical shift of a chirp represents the value of a corresponding symbol; including
a symbol repetition unit configured to replace an input symbol with a predetermined number of symbols derived from the input symbol by a predetermined succession of cyclical shifts, in claim 10.
 See figures 5 and 8 and the corresponding text for the disclosed subject matter with respect to the claimed generic placeholder: “an encoder” followed by transitional word “configured to” , “a differential coding unit ” followed by transitional word “configured to” and “modulator” followed by transitional word “configured to” in claim 1;  
“de-chirping unit” followed by transitional word “configured to” in claim 8; 
“symbol repletion unit” followed by transitional word “configured to” in claim 9; and 
“an encoder” followed by transitional word “configured to” , “a differential coding unit ” followed by transitional word “configured to” and “modulator” followed by transitional word “configured to” and “symbol repletion unit” followed by transitional word “operatively arranged” in claim 10 connoted sufficient structure to one of ordinary skill in the art as shown by encoder, modulator, synthesizer and symbol repetition unit shown in figures 5 and 8 and the corresponding disclosure in the specification. 

SEE MPEP 2181 (A) and Linear Tech. Corp. v. Impala Linear Corp., 379 F.3d 1311, 1321, 72 USPQ2d 1065, 1071 (Fed. Cir. 2004); Apex, 325 F.3d at 1373, 66 USPQ2d at 1452; Greenberg, 91 F.3d at 1583-84, 39 USPQ2d at 1786; Personalized Media, 161 F.3d at 704-05, 39 USPQ2d at 1786; CCS Fitness, 288 F.3d at 1369-70, 62 USPQ2d at 1664-65; Cole v. Kimberly-Clark Corp., 102 F.3d 524, 531 (Fed. Cir. 1996); Watts, 232 F.3d at 881, 56 USPQ2d at 1839; Al-Site Corp. v. VSI Int’l, Inc., 174 F.3d 1308, 1318-19, 50 USPQ2d 1161, 1166-67 (Fed. Cir. 1999).

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to 
See Claim Interpretation in MPEP 2111 and MPEP 2181(II)(B) for computer-implemented 112(f) claim limitation that performs a specific computer function, where the specification must disclose an algorithm performing the claimed computer function in order for the claimed limitation to not to be interpreted under 112(f). See coding component 140 in figures 1, coding management 1115 in figure 11, reception 1245, bit assignment 1250 and decoding component in figure 12 and figure 17 for the claimed method having inherent components to perform the claimed decoding, and the corresponding disclosure in the specification for sufficient structure to perform the claimed functions. 


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the claimed subject matters in claims 1-24 are allowed because the arts of record fail to teach or fairly suggest in combinations of the claimed: 
A low-power long-range radio device having a transmitting section, comprising: an encoder configured to encode a digital message into a series of first symbols, each first symbol having a plurality of bits, 

a modulator configured to receive the second symbols, arranged for synthesizing a series of modulated chirps whose instantaneous frequency vary according to one of a plurality of functions that are cyclical shift of one base chirp function, wherein the cyclical shift of chirp represents the value of a corresponding second symbol, as in claim 1. 
See figures 5 and 8 and the corresponding text for the claimed “a modulator configured to receive the second symbols, arranged for synthesizing a series of modulated chirps whose instantaneous frequency vary according to one of a plurality of functions that are cyclical shift of one base chirp function, wherein the cyclical shift of chirp represents the value of a corresponding second symbol” and every claimed limitations in claim 1.

A low-power long-range radio device having a transmitting section, comprising: 
an encoder configured to encode a digital message into symbols having a plurality of bits; 
a modulator configured to receive the symbols, arranged for synthesizing a series of modulated chirps whose instantaneous frequency vary according to one of a plurality of functions that are cyclical shift of one base chirp function, wherein the cyclical shift of a chirp represents the value of a corresponding symbol; including

See figures 5 and 8 and the corresponding text for the claimed “a modulator configured to receive the symbols, arranged for synthesizing a series of modulated chirps whose instantaneous frequency vary according to one of a plurality of functions that are cyclical shift of one base chirp function, wherein the cyclical shift of a chirp represents the value of a corresponding symbol; including
a symbol repetition unit configured to replace an input symbol with a predetermined number of symbols derived from the input symbol by a predetermined succession of cyclical shifts, which can include the zero shift,” and every claimed limitations in claim 10.

A method of transmitting by radio a digital message, comprising:
encoding the digital message into a series of first symbols, each first symbol having a plurality of bits,
generating a series of second symbols from the series of first symbols, whereby each possible value of a first symbol corresponds to a predetermined change in a corresponding second symbol,
synthesizing a series of modulated chirps whose instantaneous frequency vary according to one of a plurality of functions that are cyclical shift of one base chirp function, wherein the cyclical shift of a chirp represents the value of a corresponding second 
See figures 5 and 8 and the corresponding text for the claimed “modulator” and “synthesizing a series of modulated chirps whose instantaneous frequency vary according to one of a plurality of functions that are cyclical shift of one base chirp function, wherein the cyclical shift of a chirp represents the value of a corresponding second symbol, transmitting a radio signal carrying the series of modulated chirps” and every claimed limitations in claim 11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
European patent number EP 3836409-A1 and PCT publication number WO 202060177-A1 issued to Seller and published to Ferre respectively disclose a transmission system for modulating a transmission signal by chirp or PN spreading for the differentially encoded signals.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESFALDET BOCURE whose telephone number is (571)272-3015.  The examiner can normally be reached on M-to-F, 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K AHN can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TESFALDET BOCURE/Primary Examiner, Art Unit 2633